               Case 1:19-cv-05994 Document 1 Filed 06/26/19 Page 1 of 6



 Luke F. Zadkovich                                        Jason P. Waguespack (LA Bar No.: 21123)
 Edward W. Floyd                                          Andrew V. Waters (LA Bar No.: 37913)
 FLOYD ZADKOVICH (US) LLP                                 GALLOWAY, JOHNSON, TOMPKINS,
 215 Park Avenue South, 11th Floor                        BURR & SMITH
 New York, NY, 10003                                      701 Poydras Street, 40th Floor
 (917) 999-6914                                           New Orleans, Louisiana 70139
 (917) 868-1245                                           (504) 525-6802
 luke.zadkovich@floydzad.com                              jwaguespack@gallowaylawfirm.com
 ed.floyd@floydzad.com                                    awaters@gallowaylawfirm.com

 Attorneys for Plaintiffs Local Counsel                   Pro Hac Vice to be Submitted


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
BBC CHARTERING CARRIERS
GmbH & CO. KG,

                 Plaintiff,
                                                               Case No.: 19-CV-
                 -against-
                                                               COMPLAINT IN ADMIRALTY
SIEMENS GAMESA RENEWABLE                                       Pursuant to Rule 9(h) of the
ENERGY, INC., f./k./a. SIEMENS WIND                            Federal Rules of Civil Procedure
POWER, INC.,

                 Defendant.

------------------------------------------------------x


        The plaintiff, BBC Chartering Carriers GmbH & Co. KG (“BBC”), files this Complaint in

admiralty and respectfully represents as follows:

                                                     Parties

        1.       Upon information and belief, the defendant, Siemens Gamesa Renewable Energy,

Inc. (formerly known as Siemens Wind Power, Inc.) (“Siemens”), is a corporation organized and

existing under the laws of the State of Delaware.
             Case 1:19-cv-05994 Document 1 Filed 06/26/19 Page 2 of 6



        2.       BBC is a foreign entity organized and existing under the laws of a foreign nation,

with its principal offices in Leer, Germany, which was and is engaged in the business of operating

vessels for the carriage of goods by sea.

                                            Jurisdiction

        3.       This Court has subject matter jurisdiction over the dispute at issue under both 28

U.S.C. § 1332 because complete diversity of the parties exists and the amount in controversy

exceeds $75,000.00 and 28 U.S.C. § 1333 because this action arises out of the breach of a maritime

contract, and BBC elects to designate this as an admiralty or maritime claim under Fed. R. Civ.

Proc. R. 9(h).

        4.       Siemens, as shipper, and BBC, as the common carrier, entered into a contract for

carriage of 513 wind turbine generator blades over the course of 22 voyages from Nangang,

Shanghai, China, to Corpus Christi, Texas (the “Contract”).

        5.       This Court has personal jurisdiction over Siemens and BBC because the terms and

conditions of the Contract expressly provide exclusive jurisdiction over disputes arising out of the

performance of the contract to the United States District Court for the Southern District of New

York.

        6.       This Contract was evidenced by BBC Booking Note Number 16-640, which

incorporated by reference a series of terms and conditions that provide in pertinent part as follows:

                 3. Liability Under the Contract

                 (a) Unless otherwise provided herein, the Hague Rules contained in
                 the International Convention for the Unification of Certain Rules
                 Relating to Bills of Lading, dated Brussels the 25th August 1924 as
                 enacted in the country of shipment shall apply to this Contract.
                 When no such enactment is in force in the country of shipment, the
                 corresponding legislation of the country of destination shall apply.

                                                [***]



                                                  2
               Case 1:19-cv-05994 Document 1 Filed 06/26/19 Page 3 of 6




                SPECIAL CLAUSES

                                               [***]

                B. U.S. Trade Period of Responsibility

                (iv) Whenever the U.S. COGSA applies, whether by virtue of
                carriage of cargo to or from the US or otherwise, any dispute arising
                out of or in connection with the Contract evidenced by this Bill of
                Lading shall be exclusively determined by the United States District
                Court for the [New York, New York (sic)], and in accordance with
                the laws of the United States. [Siemens] further agrees to submit to
                the jurisdiction of the [New York, New York (sic)] and to waive any
                and all objections to venue.

See Booking Note dated December 2, 2016, attached as Exhibit A.

       7.       Because China (as the country of shipment under Clause 3(a) of the Contract’s

terms and conditions) has not enacted the Hague Rules, the U.S.’s (the country of destination)

respective enactment, the U.S. Carriage of Goods by Sea Act (“COGSA”), applies. See 46 U.S.C.

§ 30701 n.1.

       8.       Given that COGSA applies to the Contract, Special Clause B(iv) requires the

application of U.S. law to this dispute and waives any potential objection available to Siemens

regarding this Court’s exercise of personal jurisdiction over the parties.

                                         Underlying Facts

       9.       After BBC performed 14 of the 22 voyages contemplated by the Contract, Siemens

cancelled the remaining eight voyages in breach of the Contract.

       10.      The Contract’s terms and conditions provide in pertinent part as follows:

                Freight, Deadfreight, Charges, Costs, Expenses, Duties, Taxes, and
                Fines

                                               [***]




                                                 3
              Case 1:19-cv-05994 Document 1 Filed 06/26/19 Page 4 of 6



               (h) In the event that the Merchant fails for whatever reason to tender
               or load the cargo or part thereof, the Carrier shall be entitled to
               damages and/or deadfreight in respect of the cargo not loaded and
               such damages shall be considered liquidated damages and quantified
               on the basis of the applicable freight rate, less stevedoring and port
               costs saved as a consequence. The Carrier shall not be required to
               call the loadport in order to be entitled to the damages and/or
               deadfreight under this paragraph.


       11.     Given Siemens’s failure to tender or load the subject cargo, Clause 11(h) of the

Contract’s terms and conditions required Siemens to pay deadfreight in an amount equal to the

freight that would have been owed to BBC had the contemplated voyages been completed (less

the port charges and stevedoring costs that would have been incurred in connection with the

cancelled voyages).

       12.     Having paid freight for only 336 blades, Siemens was obligated to pay freight less

anticipated expenses for 177 additional blades under the Contract at the time Siemens cancelled

the eight remaining voyages.

       13.     The freight rate for the blades carried under the Contract was $15,000.00 per blade,

or $2,655,000.00 in total, and the anticipated expenses were approximately $1,097,559.00.

       14.     Therefore, under the terms and conditions of the Contract, Siemens owes BBC

approximately $1,557,441.00 in deadfreight for the eight cancelled voyages.


                      COUNT 1 – BREACH OF MARITIME CONTRACT

       15.     BBC incorporates and reasserts the allegations contained in Paragraphs 1 through

14 as if fully set forth herein and further alleges both in addition and the alternative:

       16.     BBC brings this claim against Siemens, as more fully set out above, because

Siemens entered into and breached a maritime contract with BBC.




                                                   4
              Case 1:19-cv-05994 Document 1 Filed 06/26/19 Page 5 of 6



       17.       BBC has performed its obligations under the Contract as set forth above. Siemens,

on the other hand, has failed to comply with the terms and conditions of the Contract giving rise

to this suit by first cancelling the final eight voyages contemplated by the Contract and

subsequently refusing to pay the outstanding amounts owed for deadfreight.

       18.       Accordingly, Siemens is in breach of the Contract and is indebted to BBC in the

amount of $1,557,441.00.


         COUNT 2 – PROMISSORY ESTOPPEL / DETRIMENTAL RELIANCE

       19.       BBC incorporates and reasserts the allegations contained in Paragraphs 1 through

18 as if fully set forth herein and further alleges both in addition and the alternative:

       20.       BBC entered into the Contract with Siemens for the carriage of turbine blades over

the course of a series of voyages from China to the U.S., which required several months of careful

planning and preparation regarding the rotations of a significant portion of BBC’s fleet to ensure

that capable vessels would be in position to load the necessary blades when required by Siemens.

       21.       After BBC agreed to carry the blades on behalf of Siemens, BBC had the

opportunity to carry additional cargo in place of the blades, but BBC relied on Siemens’s promise

to furnish the number of blades agreed to under the Contract in refusing to pursue such

opportunities.

       22.       After Siemens refused to tender the number of blades promised under the Contract,

BBC suffered reliance damages when it was precluded from seeking alternative cargo to ship in

place of the blades, and the opportunity cost of these lost opportunities is best measured by the

deadfreight owed for the cancelled voyages.

       23.       Accordingly, BBC detrimentally relied on Siemens’s promise, and Siemens is

therefore indebted to BBC in the amount of $1,557,441.00 under the Contract.



                                                   5
             Case 1:19-cv-05994 Document 1 Filed 06/26/19 Page 6 of 6



       WHEREFORE, the plaintiff, BBC Chartering Carriers GmbH & Co. KG, respectfully

requests that this Court enter judgment against the defendant, Siemens Gamesa Renewable Energy,

Inc., in the amount of $1,557,441.00 in outstanding deadfreight owed under the relevant contract

for carriage, with interests and costs, such as attorneys’ fees as determined to be reasonable by this

Court, and including pre-and post-judgment interest and any other general or equitable relief as

may be just and proper.

                                               Respectfully submitted,

                                               /s/ Luke F. Zadkovich
                                               Luke F. Zadkovich
                                               Edward W. Floyd
                                               FLOYD ZADKOVICH (US), LLP
                                               215 Park Avenue South, 11th Floor
                                               New York, NY, 10003
                                               luke.zadkovich@floydzad.com
                                               ed.floyd@floydzad.com

                                               Local Counsel for Plaintiff
                                               BBC Chartering Carriers GmbH &Co. KG

OF COUNSEL:

Jason P. Waguespack (Louisiana Bar No.: 21123)
Andrew V. Waters (Louisiana Bar No.: 37913)
GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
701 Poydras Street, 40th Floor
New Orleans, Louisiana 70139
Phone: (504) 525-6802
Telecopier: (504) 525-2456

Pro Hac Vice to be Submitted




                                                  6
